
	
		I
		111th CONGRESS
		1st Session
		H. R. 2141
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2009
			Mr. Cohen (for
			 himself, Mr. Davis of Illinois,
			 Mr. Fattah,
			 Mr. Hastings of Florida,
			 Mr. Bishop of Georgia,
			 Mr. Rush, Mr. Hare, Mr.
			 Sires, Mr. Gordon of
			 Tennessee, Mr. Brady of
			 Pennsylvania, Mr. Lewis of
			 Georgia, Mr. Kucinich,
			 Mr. Al Green of Texas,
			 Ms. Clarke, and
			 Ms. Fudge) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To reform the United States Interagency Council on
		  Homelessness.
	
	
		1.Short titleThis Act may be cited as the
			 Interagency Council on Homelessness
			 Reform Act of 2009.
		2.MissionSection 201 of the McKinney-Vento Homeless
			 Assistance Act (42 U.S.C. 11311) is amended by inserting before the period at
			 the end the following whose mission shall be to coordinate the Federal
			 response to homelessness and to create a national partnership at every level of
			 government and with the private sector to reduce and end homelessness in the
			 Nation while maximizing the effectiveness of the Federal Government in
			 contributing to the end of homelessness.
		3.MembersSubsection (a) of section 202 of the
			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11312(a)) is amended—
			(1)by redesignating
			 paragraph (16) as paragraph (19); and
			(2)by inserting after
			 paragraph (15) the following:
				
					(16)The Commissioner of Social Security, or the
				designee of the Commissioner.
					(17)The Attorney
				General of the United States, or the designee of the Attorney General.
					(18)The Director of
				the Office of Management and Budget, or the designee of the
				Director.
					.
			4.MeetingsSubsection (c) of section 202 of the
			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11312(c)) is amended by
			 striking annually and inserting four times each year, and
			 the rotation of the positions of Chairperson and Vice Chairperson required
			 under subsection (b) shall occur at the first meeting of each
			 year.
		5.Executive
			 director
			(a)Senate
			 confirmationSubsection (a) of section 204 of the McKinney-Vento
			 Homeless Assistance Act (42 U.S.C. 11314(a)) is amended—
				(1)by striking The Council shall
			 appoint an Executive Director and inserting The President shall
			 appoint an Executive Director, with the advice and consent of the Senate, who
			 shall serve at the pleasure of the President, and;
				(2)by striking the
			 last sentence.
				(b)Reporting to
			 Director of Domestic Policy CouncilSection 202 of the McKinney-Vento Homeless
			 Assistance Act (42 U.S.C. 11312) is amended by adding at the end the following
			 new subsection:
				
					(e)AdministrationThe
				Executive Director of the Council shall report to the Director of Domestic
				Policy
				Council.
					.
			6.DutiesSection 203 of the McKinney-Vento Homeless
			 Assistance Act (42 U.S.C. 11313) is amended——
			(1)in subsection
			 (a)—
				(A)by redesignating paragraphs (1), (2), (3),
			 (4), (5), (6), and (7) as paragraphs (2), (3), (4), (5), (10), (11), and (12),
			 respectively;
				(B)by inserting
			 before paragraph (2), as so redesignated by paragraph (1), the
			 following:
					
						(1)not later than the expiration of the
				12-month period beginning upon the date of the enactment of the
				Interagency Council on Homelessness Reform
				Act of 2009, develop, make available for public comment, and
				submit to the President and to the Congress a national plan to end homelessness
				for all Americans, setting forth actions to accomplish such goal, and update
				such plan every 2 years;
						;
				
				(C)in paragraph (3),
			 as so redesignated by subparagraph (A) of this paragraph, by inserting before
			 the semicolon at the end the following: and ensure that related programs
			 and activities to assist homeless individuals of Federal agencies are
			 coordinated with each other; and
				(D)by inserting after paragraph (5), as so
			 redesignated by subparagraph (A) of this paragraph, the following:
					
						(6)develop constructive alternatives to
				criminalizing homelessness and eliminate laws and policies that prohibit
				sleeping, feeding, sitting, resting, or lying in public spaces when there are
				no suitable alternatives, result in the destruction of a homeless person's
				property without due process, or are selectively enforced against homeless
				persons;
						(7)makes recommendations, in the reports
				submitted pursuant to subsection (b) on—
							(A)long-term goals
				for the Congress to reduce homelessness; and
							(B)legislative
				strategies for the Congress to achieve such goals;
							(8)evaluate the Federal role in interacting
				and coordinating with State and local entities that address
				homelessness;
						(9)conduct research
				and develop methods—
							(A)through
				consultation with State and local agencies, to improve coordination between the
				Council and Federal agencies in existence upon the date of enactment of the
				Interagency Council on Homelessness Reform
				Act of 2009 that specifically deal with homelessness; and
							(B)to minimize the
				period during which individuals remain
				homeless;
							;
				and
				(2)in subsection (b),
			 by adding at the end the following new paragraphs:
				
					(3)Biennial
				reportThe Council shall
				prepare and transmit to the President and the Congress a biennial report
				detailing the efforts of the Council to address homelessness.
					(4)Public
				availabilityThe Council shall make each report submitted to the
				Congress pursuant to this paragraph, or paragraph (2) or (3) of this
				subsection, and the national plan and updates of such plan submitted pursuant
				to paragraph (1) of subsection (a), publicly available, including through
				posting on a World Wide Web site maintained by the
				Council.
					.
			7.Authorization of
			 appropriationsThe
			 McKinney-Vento Homeless Assistance Act is amended by striking section 208 (42
			 U.S.C. 11318) and inserting the following:
			
				208.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this title $3,000,000 for fiscal
				year 2009 and such sums as may be necessary for each of fiscal years 2010
				through 2015. Any amounts appropriated to carry out this title shall remain
				available until
				expended.
				.
		
